            Case 2:19-cv-00911-LPL Document 1 Filed 07/26/19 Page 1 of 19



                            UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF PENNSYLVANIA

 FRANCHESCA REYES, Individually and               §
 on Behalf of All Others Similarly Situated,      §
                                                  §
            Plaintiff,                            §
                                                            CIVIL ACTION NO. _________
                                                  §
 V.                                               §
                                                              JURY TRIAL DEMANDED
                                                  §
 MAG PITT, LLC.; MAG PITT L.P.                    §
 D/B/A CHEERLEADERS                               §
 GENTLEMEN’S CLUB; and JOHN                       §
 MEEHAN, Individually,                            §
                                                  §
            Defendants.
                      PLAINTIFF’S ORIGINAL COMPLAINT
              COLLECTIVE ACTION, CLASS ACTION AND JURY DEMAND

       Plaintiff Franchesca Reyes, on behalf of herself and of all others similarly situated, allege

as follows:

                                          SUMMARY

       1.       Defendant Mag Pitt, LLC, Mag Pitt, L.P. d/b/a Cheerleaders Gentlemen’s Club,

and John Meehan (“Defendants”) required Plaintiff Franchesca Reyes (“Plaintiff”) to work as an

exotic dancer at its adult entertainment club, but refused to compensate her at the applicable

minimum wage. In fact, Defendants refused to compensate Plaintiff whatsoever for any hours

worked. Plaintiff’s only compensation was in the form of tips from club patrons. Moreover,

Plaintiff was required to divide her tips with Defendants and other employees who do not

customarily receive tips. Defendants misclassifies dancers as independent contractors. Therefore,

Defendants have failed to compensate Plaintiff at the federally-mandated minimum wage rate.

       2.       Defendant’s Defendants’ conduct violates the Fair Labor Standards Act (“FLSA”)

minimum wage provision, by failing to pay tipped employees pursuant to 29 U.S.C. § 203(m). See

                                                 1
            Case 2:19-cv-00911-LPL Document 1 Filed 07/26/19 Page 2 of 19



29 U.S.C. § 206. Defendant’s conduct also violates the Pennsylvania Minimum Wage Act

(“PMWA”) which similarly requires the payment for all hours worked in a workweek. See 43 P.S.

§§ 333.101, et seq.

       3.       Plaintiff brings a collective action to recover the minimum wages owed to her

individually and on behalf of all other similarly situated employees, current and former, of

Defendants. Members of the Collective Action are hereinafter referred to as “FLSA Class

Members.”

       4.       Plaintiff also brings claims under the PMWA as a class action pursuant to Federal

Rule of Civil Procedure 23 on behalf of all current and former exotic dancers of Defendants who

were not paid minimum wage in Pennsylvania during the three-year period before the filing of this

Complaint to the present. Members of the Class Action are hereinafter referred to as “Pennsylvania

Class Members.”

                      SUBJECT MATTER JURISDICTION AND VENUE

       5.         This court has federal question jurisdiction over the subject matter of this action

per 28 U.S.C. § 1331 as this case is brought under the laws of the United States, specifically the

Fair Labor Standards Act, 29 U.S.C. § 216(b).

       6.       This Court has jurisdiction over Plaintiff’s PMWA claims pursuant to 28 U.S.C. §

1367 because those claims are so related to his FLSA claims that they form part of the same case

or controversy.

       7. Venue is proper in this District under 28 U.S.C. § 1391 because a substantial part of

the events and omissions giving rise to this claim occurred in this District, including many of the

wrongs herein alleged. Plaintiff worked in this District when the violations at issue took place, and

Defendants operate an adult entertainment club that is located in this District.



                                                  2
            Case 2:19-cv-00911-LPL Document 1 Filed 07/26/19 Page 3 of 19



                             PARTIES AND PERSONAL JURISDICTION

       8.       Plaintiff Franchesca Reyes is an individual residing in Allegheny County,

Pennsylvania. Plaintiff’s written consent to this action is attached hereto as Exhibit “A.”

       9.       Putative opt-in Plaintiffs are current or former exotic dancers who have worked at

Defendants’ adult entertainment club within the applicable limitations period and have filed a valid

consent to join this suit with the Court.

       10.      The FLSA Class Members and Pennsylvania Class Members are all current and

former exotic dancers who worked at Defendants’ adult entertainment club at any time starting

three years before this complaint was filed, up to the present. The FLSA Class Members and the

Pennsylvania Class Members are collectively the “Class Members” as used herein.

       11.      Defendant Mag Pitt, LLC is a limited liability company organized under the laws

of Pennsylvania that operates through the country.         Defendant may be served process at

Defendants’ corporate office: 3100 Liberty Ave, Pittsburgh, Pennsylvania 15201.

       12.      Defendant Mag Pitt, L.P. is a limited partnership organized under the laws of

Pennsylvania that operates through the country. Defendant may be served process at Defendants’

corporate office: 3100 Liberty Ave, Pittsburgh, Pennsylvania 15201.

       13.      Defendant John Meehan is an individual who resides in Pennsylvania. He is an

Principal Director of the corporate Defendants. He may be served with process individually at his

usual place of business and Defendants’ corporate office: 3100 Liberty Ave, Pittsburgh,

Pennsylvania 15201.

       14.      This Court has personal jurisdiction over Defendants because Defendants

purposefully availed themselves of the privileges of conducting activities in the State of

Pennsylvania and established minimum contacts sufficient to confer jurisdiction over said


                                                 3
           Case 2:19-cv-00911-LPL Document 1 Filed 07/26/19 Page 4 of 19



Defendants, and the assumption of jurisdiction over Defendants will not offend traditional notions

of fair play and substantial justice and is consistent with the constitutional requirements of due

process.

       15.      Defendants have and continue to have systematic contacts with the State of

Pennsylvania sufficient to establish general jurisdiction over them. Specifically, Defendants

conduct and/or conducted business in Pennsylvania by operating a club in Levittown,

Pennsylvania. Defendants also employ workers and contract with residents and business in

Pennsylvania.

       16.      This cause of action arose from or relates to the contacts of Defendants with

Pennsylvania residents, thereby conferring specific jurisdiction over Defendants

                                      FLSA COVERAGE

       17.      At all material times, Defendant has been an employer within the meaning of 3(d)

of the FLSA. 29 U.S.C. § 203(d).

       18.      At all material times, Defendant has been an enterprise or enterprise in commerce

or in the production of goods for commerce within the meaning of 3(s)(1) of the FLSA because

Defendant has had and continue to have employees engaged in commerce. 29 U.S.C. § 203(s)(1).

       19.      Furthermore, Defendant has an annual gross business volume of not less than

$500,000.

       20.      At all material times, Plaintiff and FLSA Class Members were individual

employees who engaged in commerce or in the production of goods for commerce as required by

29 USC § 206-207.




                                                4
         Case 2:19-cv-00911-LPL Document 1 Filed 07/26/19 Page 5 of 19



       21.     Further, at all material times, Defendants have operated as a “single enterprise”

within the meaning of 3(r)(1) of the FLSA. 29 U.S.C. § 203(r)(1). That is, Defendants perform

related activities through unified operation and common control for a common business purpose.

       22.     Defendant John Meehan is the Principal Director of the corporate Defendants d/b/a

Cheerleaders Gentlemen’s Club. Defendant John Meehan is involved in the day-to-day business

operations of the corporate Defendants. As the principal director of Cheerleaders Gentlemen’s

Club, Defendant John Meehan employed the Plaintiff, FLSA Class Members, and Pennsylvania

Class Members as employees who danced for and entertained customers.

       23.     Defendant John Meehan has the authority to hire and fire employees, the authority

to direct and supervise work of the employees, the authority to sign on the business’s checking

accounts, including payroll accounts, and the authority to make decisions regarding employee

compensation and capital expenditures.

       24.     Defendant John Meehan controlled the nature, pay structure, and employment

relationship of Plaintiff, FLSA Class Members, and Pennsylvania Class Members.

                                            FACTS

       25.     Defendants operate an adult entertainment club in Pittsburgh, Pennsylvania under

the name of “Cheerleaders Gentlemen’s Club.”

       26.     Defendants employ exotic dancers.

       27.     Plaintiff worked on a regular basis for Defendants’ establishment located in

Pittsburgh, Pennsylvania.

       28.     Plaintiff was compensated exclusively through tips from Defendants’ customers.

That is, Defendants did not pay Plaintiff whatsoever for any hours worked at its establishment.




                                                5
          Case 2:19-cv-00911-LPL Document 1 Filed 07/26/19 Page 6 of 19



       29.      Plaintiff was employed as an exotic dancer at Defendants’ adult entertainment club

during the statutory time period.

       30.      Plaintiff worked at Cheerleaders Gentlemen’s Club from approximately August

2016 until July 2017.

       31.      Plaintiff worked approximately 6 hours per shift.

       32.      Plaintiff worked approximately 5 shifts per week.

       33.      Plaintiff worked at least approximately 30 hours per week from August 2016 until

July 2017 and was never received minimum wage for a single work week. For example:

             a. Plaintiff worked the week of August 15, 2016-August 21, 2016 and did not receive

                minimum wage.

             b. Plaintiff worked the week of August 22, 2016-August 28, 2016 and did not receive

                minimum wage.

             c. Plaintiff worked the week of August 29,2016-September 4, 2016 and did not

                receive minimum wage.

             d. Plaintiff worked the week of September 5, 2016-September 11, 201 and did not

                receive minimum wage.

       34.      Furthermore, Defendants charged Plaintiff a “house fee” per shift worked.

Defendants also required Plaintiff to share their tips with other non-service employees who do

not customarily receive tips, including the disc jockeys and the bouncers.

       35.      Plaintiff, FLSA Class Members, and Pennsylvania Class Members received tips

and/or dance fees from Defendants’ customers.

       36.      The tips and/or dance fees received by Plaintiff, FLSA Class Members, and

Pennsylvania Class Members were not included in Defendants’ gross sales receipts.



                                                 6
           Case 2:19-cv-00911-LPL Document 1 Filed 07/26/19 Page 7 of 19



       37.       Defendants illegally classified the dancers as independent contractors. However,

at all times, Plaintiff, FLSA Class Members, and Pennsylvania Class Members were employees

of Defendants.

       38.       Defendants hired/fired, issued pay, supervised, directed, disciplined, scheduled

and performed all other duties generally associated with that of an employer with regard to the

dancers.

       39.       In addition, Defendants instructed the dancers about when, where, and how they

were to perform their work.

       40.       The following further demonstrates the dancers’ status as employees:

             a. Defendants have the sole right to hire and fire the dancers;

             b. Defendants require dancers to complete an employee application as a prerequisite

                 to their employment;

             c. Defendants required dancers to audition prior to be being hired;

             d. Defendants made the decision not to pay wages;

             e. Defendants provide the dancers with music equipment and a performing stage;

             f. Defendants supervise the dancers;

             g. Defendants required dancers utilize a sign-in/sign-out system to track and monitor

                 the time worked in the club;

             h. Defendants required dancers to wear a wrist band to track the number of lap

                 dances performed per shift.

             i. Defendants required dancers to work a minimum of 6 hours a day;

             j. Defendants terminated dancers if they did not pay house fees;

             k. Defendants increase the house fee if the dancer arrives late to her shift.



                                                   7
Case 2:19-cv-00911-LPL Document 1 Filed 07/26/19 Page 8 of 19



 l. Defendants exercise sole control over how much a dancer can charge a third party

    customer;

 m. Defendants charge a rental room fee and require dancers pay the club when

    dancing in the VIP room;

 n. Defendants require dancers to dance completely topless while on stage;

 o. Defendants require that dancers purchase their uniforms;

 p. Defendants demand dancers wear a high heel type of shoe or else prohibit the

    dancers from performing;

 q. Defendants invest heavily in their enterprise and establishment by providing the

    dancers with music equipment and a performing stage;

 r. Dancers must perform stage dances when called upon to do so, pursuant to a

    rotation system controlled by the club;

 s. Dancers did not have the right to ignore a call to perform on stage, unless dancer

    paid a skip fee to the DJ.

 t. Dancers are not responsible for paying any facility expenses relating to the

    operation of the club;

 u. Defendants schedule dancers and as such have sole control over their opportunity

    for Defendants maintain exclusive control over major determinants of customer

    volume such as marketing, advertising, business hours, facility maintenance,

    aesthetics, beverage inventory, and setting the cover charge price profit;

 v. Dancers have no control over the key determinants of profit and loss;

 w. Performing as an exotic dancer does not require a special skill, rather dancers are

    hired based on their looks;



                                      8
          Case 2:19-cv-00911-LPL Document 1 Filed 07/26/19 Page 9 of 19



              x. Defendants apply fines/fees to the dancers if they fail to follow Defendants’

                 guidelines or directions; and

              y. Dancers are integral to the business of Defendants without whom, patrons would

                 have virtually no reason to enter the Defendants’ establishment and enable to club

                 to stay in business.

        41.      Defendants misclassified Plaintiff, FLSA Class Members, and Pennsylvania Class

Members as independent contractors to avoid Defendants’ obligation to pay them pursuant to the

FLSA.

        42.      Plaintiff is not exempt from the minimum wage requirements under the FLSA.

        43.      Although Plaintiff and FLSA Class Members receive no compensation

whatsoever from Defendants and thus, Defendants violate the minimum wage requirement of the

FLSA. See 29 U.S.C. § 206.

        44.      Defendants’ method of paying Plaintiff and Class Members in violation of the

FLSA was willful and was not based on a good faith and reasonable belief that its conduct

complied with the FLSA. Defendants misclassified Plaintiff and Class Members with the sole

intent to avoid paying them in accordance to the FLSA. There are multiple federal court opinions

finding that this method of compensation is in violation of the FLSA, and therefore, Defendants’

conduct is willful.

        45.      Defendants’ method of paying Plaintiff and the Pennsylvania Class Members was

in violation of the Pennsylvania Minimum Wage Act and Pennsylvania Wage Law and was

willful and not based on a good faith and reasonable belief that its conduct complied with

Pennsylvania Law.




                                                   9
         Case 2:19-cv-00911-LPL Document 1 Filed 07/26/19 Page 10 of 19



       46.      Further, Defendants failed to keep adequate records of Plaintiff’s and FLSA Class

Members’ work hours and pay in violation of section 211(c) of the Fair Labor Standards Act. See

29 U.S.C. § 211(c).

       47.      Federal law mandates that an employer is required to keep for three years all

payroll records and other records containing, among other things, the following information:

             a. The time of day and day of week on which the employees’ work week begins;

             b. The regular hourly rate of pay for any workweek in which overtime compensation

                is due under section 7(a) of the FLSA;

             c. An explanation of the basis of pay by indicating the monetary amount paid on a

                per hour, per day, per week, or other basis;

             d. The amount and nature of each payment which, pursuant to section 7(e) of the

                FLSA, is excluded from the “regular rate”;

             e. The hours worked each workday and total hours worked each workweek;

             f. The total daily or weekly straight time earnings or wages due for hours worked

                during the workday or workweek, exclusive of premium overtime compensation;

             g. The total premium for overtime hours. This amount excludes the straight-time

                earnings for overtime hours recorded under this section;

             h. The total additions to or deductions from wages paid each pay period including

                employee purchase orders or wage assignments;

             i. The dates, amounts, and nature of the items which make up the total additions and

                deductions;

             j. The total wages paid each pay period; and

             k. The date of payment and the pay period covered by payment.



                                                 10
          Case 2:19-cv-00911-LPL Document 1 Filed 07/26/19 Page 11 of 19



29 C.F.R. 516.2, 516.5.

         48.    Defendants have not complied with federal law and have failed to maintain such

records with respect to the Plaintiff and FLSA Class Members. Because Defendants’ records are

inaccurate and/or inadequate, Plaintiff and FLSA Class Members can meet their burden under the

FLSA by proving that they, in fact, performed work for which they were improperly compensated,

and produce sufficient evidence to show the amount and extent of the work “as a matter of a just

and reasonable inference.” See, Anderson v. Mt. Clemens Pottery Co.¸ 328 U.S. 680, 687 (1946).

                                   EQUITABLE TOLLING

         49.    The doctrine of equitable tolling preserves a plaintiff’s full claim when a strict

application of the statute of limitations would be inequitable. See Partlow v. Jewish Orphans’

Home of S. Cal., Inc., 645 F.2d 757, 760–61 (9th Cir. 1981), abrogated on other grounds by

Hoffman-LaRoche Inc. v. Sperling, 493 U.S. 165 (1989).

         50.   Equitable tolling is proper when an employer has engaged in misleading conduct.

Defendants intentionally misled Plaintiff and Class Members into believing that Defendants were

not required to pay them minimum wage. Defendants coerced the Plaintiff, FLSA Class Members,

and Pennsylvania Class Members into believing that they were independent contractors.

Additionally, Defendants failed to place the necessary and required Department of Labor posters

which inform workers of their rights. Consequently, Plaintiff, FLSA Class Members, and

Pennsylvania Class Members were victims of fraud and unable to ascertain any violation taking

place.

         51.   Thus, the statute of limitations for the Plaintiff, FLSA Class Members, and

Pennsylvania Class Members should be equitably tolled due to Defendants’ fraudulent

concealment of the Plaintiff’s, FLSA Class Members’ and Pennsylvania Class Members’ rights.


                                               11
         Case 2:19-cv-00911-LPL Document 1 Filed 07/26/19 Page 12 of 19



Plaintiff therefore seeks to have the limitations period extended from the first date that Defendants

used this covert payroll practice up to the time each Plaintiff joins this lawsuit.

                                  I.      CAUSES OF ACTION
                                              COUNT I
                        VIOLATION OF THE FAIR LABOR STANDARDS ACT
                               FAILURE TO PAY THE MINIMUM WAGE
                                      (COLLECTIVE ACTION)
       52.     Plaintiff incorporate all allegations contained in the foregoing paragraphs.

       53.     Defendants’ practice of failing to pay Plaintiff and FLSA Class Members at the

required minimum wage rate violates the FLSA. 29 U.S.C. § 206. In fact, Defendants do not

compensate them whatsoever for any hours worked and have violated the tip credit provision under

the FLSA as described above.

       54.     None of the exemptions provided by the FLSA regulating the duty of employers to

pay employees for all hours worked at the required minimum wage rate are applicable to the

Defendants or the Plaintiff.

                                              COUNT II
                      VIOLATION OF PENNSYLVANIA MINIMUM WAGE ACT
                                FAILURE TO PAY MINIMUM WAGE
                                        (CLASS ACTION)
       55.     Plaintiff and Pennsylvania Class Members incorporate all allegations contained in

the foregoing paragraphs.

       56.     Defendants’ practice of willfully failing to pay Plaintiff and Pennsylvania Class

Members wages at the rate of the Pennsylvania Minimum Wage violates the Pennsylvania

Minimum Wage Act. 43 Pa. Stat. Ann. §333.104. In fact, Defendants do not compensate them

whatsoever for any hours worked and have violated the compensation provision under

                                                  12
             Case 2:19-cv-00911-LPL Document 1 Filed 07/26/19 Page 13 of 19



Pennsylvania law as described above.

                              COLLECTIVE ACTION ALLEGATIONS
A.      FLSA Class Members
        65.      Plaintiff brings this action as an FLSA collective action pursuant to 29 U.S.C. §
216(b) on behalf of all persons who were or are employed by Defendants as exotic dancers at any
time during the three years prior to the commencement of this action to present.
        66.      Plaintiff has actual knowledge that FLSA Class Members have also been denied
pay at the federally mandated minimum wage rate. That is, Plaintiff worked with other dancers
who worked at Cheerleaders Gentlemen’s Club. As such, Plaintiff has first-hand personal
knowledge of the same pay violations at Cheerleaders Gentlemen’s Club for other dancers.
Furthermore, other exotic dancers at Defendants’ establishment have shared with Plaintiff similar
pay violation experiences as those described in this complaint.
        67.      Defendants have denied FLSA Class Members full compensation at the federally
mandated minimum wage rate.
        68.      FLSA Class Members perform or have performed the same or similar work as
Plaintiff.
        69.      FLSA Class Members are not exempt from receiving the federally mandated
minimum wage rate under the FLSA.
        70.      As such, FLSA Class Members are similar to Plaintiff in terms of job duties, pay
structure, misclassification as independent contractors and/or the denial of minimum wage.
        71.      Defendants’ failure to pay hours worked at the minimum wage rate required by the
FLSA results from generally applicable policies or practices, and does not depend on the personal
circumstances of the FLSA Class Members.
        72.      The experiences of Plaintiff, with respect to her pay, are typical of the experiences
of the FLSA Class Members.
        73.      The specific job titles or precise job responsibilities of each FLSA Class Member
does not prevent collective treatment.


                                                  13
         Case 2:19-cv-00911-LPL Document 1 Filed 07/26/19 Page 14 of 19




        74.     All FLSA Class Members, irrespective of their particular job requirements, are
entitled to compensation for hours worked at the federally mandated minimum wage rate.
        75.     Although the exact amount of damages may vary among FLSA Class Members,
the damages for the FLSA Class Members can be easily calculated by a simple formula. The
claims of all FLSA Class Members arise from a common nucleus of facts. Liability is based on a
systematic course of wrongful conduct by the Defendants that caused harm to all FLSA Class
Members.
        76.     As such, Plaintiff bring their FLSA minimum wage claims as a collective action on
behalf of the following class:
                The FLSA Class Members are all of Defendants’ current and
                former exotic dancers who worked for Defendants at any time
                starting three years before this lawsuit was filed up to the
                present.

B.      Pennsylvania Class Action

        72.     Plaintiff and the Pennsylvania Class Members incorporate all preceding paragraphs as though fully

set forth herein.

        73.     Plaintiff brings her Pennsylvania wage claims as a Rule 23 class action on behalf

of the following class:

                The Pennsylvania Class Members are all of Defendants’ current
                and former exotic dancers who worked for Defendants at any
                time starting three years before this lawsuit was filed up to the
                present.

        74.     Numerosity. The number of members in the Pennsylvania Class is believed to be

over forty. This volume makes bringing the claims of each individual member of the class before

this Court impracticable. Likewise, joining each individual member of the Pennsylvania Class as

a plaintiff in this action is impracticable. Furthermore, the identity of the members of the

Pennsylvania Class will be determined from Defendants’ records, as will the compensation paid


                                                      14
         Case 2:19-cv-00911-LPL Document 1 Filed 07/26/19 Page 15 of 19



to each of them. As such, a class action is a reasonable and practical means of resolving these

claims. To require individual actions would prejudice the Pennsylvania Class and Defendants.

       75.     Typicality. Plaintiff’s claims are typical of the Pennsylvania Class because like the

members of the Pennsylvania Class, Plaintiff was subject to Defendants’ uniform policies and

practices and was compensated in the same manner as others in the Pennsylvania Class.

Defendants failed to pay non-exempt employees who worked at Cheerleaders Gentlemen’s Club

minimum wage for any hours worked. Plaintiff and the Pennsylvania Class were not paid

minimum wage for all of their hours worked. Plaintiff and the Pennsylvania Class have been

uncompensated and/or under-compensated as a result of Defendants’ common policies and

practices which failed to comply with Pennsylvania law.

       76.     Adequacy. Plaintiff is a representative party who will fairly and adequately protect

the interests of the Pennsylvania Class because it is in her interest to effectively prosecute the

claims herein alleged in order to obtain the unpaid wages and penalties required under

Pennsylvania law. Plaintiff has retained attorneys who are competent in both class actions and

wage and hour litigation. Plaintiff does not have any interest which may be contrary to or in

conflict with the claims of the Pennsylvania Class she seeks to represent.

       77.     Commonality. Common issues of fact and law predominate over any individual

questions in this matter. The common issues of fact include, but are not limited to:

       a.      Whether Defendants failed to pay Plaintiff and Pennsylvania Class the minimum

wage for all hours worked.

       78.     The common issues of law include, but are not limited to:

       a.      Whether Defendants improperly classified Plaintiff and the Pennsylvania Class as

independent contractors;



                                                15
         Case 2:19-cv-00911-LPL Document 1 Filed 07/26/19 Page 16 of 19



       b.      Whether Plaintiff and the Pennsylvania Class are entitled to compensatory

damages;

       c.      The proper measure of damages sustained by Plaintiff and the Pennsylvania Class;

and

       d.      Whether Defendants’ actions were “willful.”

       79.     Superiority. A class action is superior to other available means for the fair and

efficient adjudication of this lawsuit. Even in the event any member of the Pennsylvania Class

could afford to pursue individual litigation against a company the size of Defendants, doing so

would unduly burden the court system. Individual litigation would magnify the delay and expense

to all parties and flood the court system with duplicative lawsuits. Prosecution of separate actions

by individual members of the Pennsylvania Class would create the risk of inconsistent or varying

judicial results and establish incompatible standards of conduct for Defendants.

       80.     A class action, by contrast, presents far fewer management difficulties and affords

the benefits of uniform adjudication of the claims, financial economy for the parties, and

comprehensive supervision by a single court. By concentrating this litigation in one forum,

judicial economy and parity among the claims of individual Pennsylvania Class Members are

promoted. Additionally, class treatment in this matter will provide for judicial consistency. The

identity of members of the Pennsylvania Class is readily identifiable from Defendants’ records.

       81.     This type of case is well-suited for class action treatment because: (1) Defendants’

practices, policies, and/or procedures were uniform; (2) the burden is on the Defendants to prove

it properly compensated its employees; and (3) the burden is on the Defendants to accurately record

hours worked by employees.

       82.     Ultimately, a class action is a superior forum to resolve the Pennsylvania claims



                                                16
         Case 2:19-cv-00911-LPL Document 1 Filed 07/26/19 Page 17 of 19



detailed herein because of the common nucleus of operative facts centered on the continued failure

of Defendants to pay Plaintiff and the Pennsylvania Class according to applicable Pennsylvania

laws.

        83.      Nature of notice to be proposed. As to the Rule 23 Class, it is contemplated that

notice would be issued giving putative class members an opportunity to opt out of the class if they

so desire, i.e. “opt-out notice.” Notice of the pendency and resolution of the action can be provided

to the Pennsylvania class by mail, electronic mail, print, broadcast, internet and/or multimedia

publication.

                                       DAMAGES SOUGHT

        84.      Plaintiff and Class Members are entitled to recover an equal amount of their unpaid

minimum wages as liquidated damages 29 U.S.C. § 216(b).

        85.      Plaintiff and Class Members also entitled to recover their attorney’s fees and costs,

as required by the FLSA and the PWMA. 29 U.S.C. § 216(b); 43 P.S. § 333.113.


                                          JURY DEMAND

        86.       Plaintiff and Class Members hereby demand trial by jury on all issues.

                                              PRAYER

        87.      For these reasons, Plaintiff and Class Members respectfully request that judgment

be entered in their favor awarding them the following:

              a. All unpaid wages at the FLSA and PWMA mandated minimum wage rate;

              b. Reasonable attorney’s fees, costs, expenses, and interest of this action as provided
                 by the FLSA and the PMWA;

              c. Such other and further relief to which Plaintiff and Class Members may be entitled,
                 both at law and in equity.



                                                  17
Case 2:19-cv-00911-LPL Document 1 Filed 07/26/19 Page 18 of 19



                             Respectfully submitted,

                             RUPPERT, MANES & NARAHARI

                             By: /s/ Christi Wallace
                             Christi Wallace, Esq.
                             PA ID No. 313721
                             Ruppert, Manes & Narahari
                             U.S. Steel Tower, 48th Floor
                             600 Grant Street, Suite 4875
                             Pittsburgh, PA 15219
                             Phone: (412) 626-5575
                             Fax: (412) 206-0834
                             Cw@rmn-law.com

                             KENNEDY HODGES, L.L.P.
                             By: /s/ Gabriel A. Assaad
                                 Gabriel A. Assaad
                                 gassaad@kennedyhodges.com
                                 Texas State Bar No. 24076189 (will apply for
                                 admission pro hac vice)
                                 KENNEDY HODGES, L.L.P.
                                 4409 Montrose Blvd., Ste. 200
                                 Houston, TX 77006
                                 Telephone: (713) 523-0001
                                 Facsimile: (713) 523-1116

                             LEAD ATTORNEY IN CHARGE FOR
                             PLAINTIFF AND CLASS MEMBERS




                              18
Case 2:19-cv-00911-LPL Document 1 Filed 07/26/19 Page 19 of 19
